a)

Case 1:19-cr-00373-GLR Document 1-1 Filed 05/24/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA Case No. 19-1768 JM c
¥,
AIMEE JONES Under Seal

 

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Charles A. Adams, Jr., Special Agent (SA) of the Federal Bureau of Investigation (FBD,

Baltimore Division (BA), Rockville, Maryland, being duly sworn, depose and state as follows:
PURPOSE OF AFFIDAVIT

Your affiant submits this affidavit in support of a criminal complaint charging AIMEE

JONES with possession with the intent to distribute heroin, in violation of 21 U.S.C. § 841(a)(1).
INTRODUCTION

I am “an investigative or law enforcement officer” of the United States within the meaning
of Title 18, United States Code, Section 2510(7), that is, an officer of the United States who is
empowered by law to conduct investigations of, and to make arrests for, offenses enumerated in
Section 2516 of Title 18, United States Code. 1 have been a special agent with the FBI since
November 2006 and have been a law enforcement officer since 2000. From July 2000 through
May 2005, I served as a police officer with the Arlington County Police Department in Virginia
and from May 2005 through November 2006, I served as a special agent with the Naval Criminal
Investigative Service. From April 2007 through January 2013 I was assigned to the FBI
Washington Field Office (WFO). During my time at WFO, I spent two years on the Amerithrax
Task Force, investigating the mailings of the deadly anthrax toxin in the fall of 2001. I then spent
four years assigned to a narcotics and gang taskforce, investigating violent crime in the

Washington, D.C. metropolitan area. I have participated in several investigations that led to the

1
Case 1:19-cr-00373-GLR Document 1-1 Filed 05/24/19 Page 2 of 5

19-176 8 JMC
arrest and conviction of narcotics distributors. From January 2013 through February 2014, ! was
assigned to FBI Headquarters and detailed to another government agency, working counter-
terrorism matters. I was assigned to squad C-8 at the Baltimore Division Rockville Resident
Agency, from February 2014 through June 2016, working violent crime and narcotics
investigations. From June 2016 through March 2018, I was assigned to a covert surveillance unit.
In March 2018, I returned to squad C-8 to work violent crime and narcotics investigations in the
Rockville and Frederick resident agencies for the Baltimore Division. Since 2000, I have received
training and obtained experience in interviewing and interrogation techniques, arrest procedures,
search and seizure, search warrant applications and procedures, cellular telephone analysis,
criminal narcotics violations including narcotics identification, narcotics detection, narcotics
packaging, and narcotics distribution, as well as various other criminal violations including “white
collar” criminal offenses. In the course of conducting these investigations, your affiant has been
involved in the use of the following investigative techniques: interviewing informants and
cooperating witnesses; conducting physical surveillance; supporting undercover operations;
consensual monitoring and recording of both telephonic and non-telephonic communications; and
preparing and executing search warrants that have led to substantial seizures of narcotics, firearms,
and other contraband.

As a Special Agent with the FBI, I have received training and gained experience and
knowledge regarding the investigation of criminal activity related to drug trafficking, in violation
‘of 21 U.S.C. §§ 841(a)(1) and 846. My experience as an FBI agent includes, but is not limited to,
conducting surveillance, conducting database checks, analyzing telephone records, monitoring
authorized telephone interceptions, and working with informants. I am familiar with matters

including, but not limited to, the means and methods used by drug trafficking organizations to
Case 1:19-cr-00373-GLR Document 1-1 Filed 05/24/19 Page 3 of 5

19-1768 JMe

purchase, transport, store, and distribute drugs, and the concealing of profits generated from those
transactions.

Your affiant is currently participating in a narcotics investigation being conducted jointly
by the FBI, Drug Enforcement Administration (DEA) and the Maryland State Police (MSP), which
targets heroin and cocaine traffickers in Allegany County, Maryland, Baltimore City, Maryland,
and Bronx, New York. As a result of my personal participation in this investigation, as well as
through interviews with and analysis of reports submitted by other agents of the FBI and other law
enforcement agencies, | am familiar with all aspects of this investigation. Since this affidavit is
being submitted for the limited purpose of supporting a criminal Complaint, I have not included
details of every aspect of the investigation. This affidavit contains only such information as is
necessary to establish probable cause for the charged offense, and, therefore, does not include each
and every fact and matter observed by me, other investigators, or known to the government relating
to the subject matter of this investigation.

PROBABLE CAUSE

During January 2019, the Federal Bureau of Investigation (FBI), the Drug Enforcement
Administration, and the Maryland State Police (“MSP”) were conducting an investigation of
Aimee JONES.

On January 11, 2019 at approximately 12:27 pm, law enforcement was engaged in active
surveillance of Aimee JONES in response to information that Aimee JONES was engaged in drug
activity. Aimee JONES was observed, via a pole camera installed near her home, leaving her
residence (at the time) in Cumberland, Maryland and walking to her black Honda that investigators
had seen her driving on several occasions. She entered the driver’s seat of the black Honda and

drove away. Investigators continued to monitor wiretap activity.
Case 1:19-cr-00373-GLR Document 1-1 Filed 05/24/19 Page 4of5

19-176 8 JNe

At approximately 1:38 pm, Maryland State Police (acting in conjunction with this federal
investigation} conducted a vehicle stop of her vehicle. The vehicle was scanned by a police canine
that alerted positive for the presence of narcotics. Upon search of the vehicle, investigators found
a quantity of narcotics, suspected to be heroin, in JONES’s purse on the front passenger seat. The
quantity of narcotics was seized by the Maryland State Police. Aimee JONES was the only person
in the vehicle at the time.

As stated above, the Honda was registered to Aimee JONES and investigators had observed
her driving the car on previous occasions. The vehicle bore Maryland registration tag number
1DR1694. Query results for that tag showed that the tag was assigned to black Honda Accord,
VIN 1IHGCP26858A056931 in the name of Aimee E. JONES, year of birth 1979, with an address
in Cumberland, Maryland.

The suspected heroin was submitted for lab analysis and was determined to be 38.96 grams
of a heroin/fentanyl mix, a Schedule I controlled substance. Your affiant knows from training and
experience that such a quantity of heroin is consistent with an intent to distribute. 39 grams of
heroin may be divided into approximately 390 individual sale units of heroin (which is sometimes
sold in 1/10 of a gram units).! The total street retail value of such a quantity of heroin would be
approximately $4700 (assuming that the 1 gram units were each sold for $120, which is a common
one-gram price in western Maryland). Such a quantity and value of heroin is not consistent with

individual personal use, and is consistent with the possession of a distribution quantity of heroin.

 

1 These numbers are approximations and may vary depending on the case. Heroin may be
sold at wholesale at greater weights. Additionally, a subsequent customer receiving 39 grams of
heroin might mix it further and generate even a larger quantity of heroin. Either way, your affiant
knows from training and experience that 38-39 grams of heroin (or as here a heroin/fentanyl mix)
is a distribution quantity.

4
Case 1:19-cr-00373-GLR Documenti1-1 Filed 05/24/19 Page5of5

19-176 8 JMO

GAM

Sfecial Agent Charles A. Adams, Jt.
Federal Bureau of Investigation

Sworn to before Wi of May, 2019

Hon. J. Mark Cglson
United States Magistrate Judge
District of Maryland

 
